Citation Nr: 1547153	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-13 79A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In July 2010 and again in January 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The Veteran's diagnosed PTSD and depression has been related to an in-service incidence of sexual trauma by competent medical evidence.


CONCLUSION OF LAW

PTSD and depression were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has reported that she was sexually assaulted upon arrival at Ft. McClellan during January 1971.  The Veteran has been diagnosed with and treated for PTSD and depression for several years.  The Veteran has testified under oath to the sexual assault she underwent during service and contends that her psychiatric conditions are attributable to that incident.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

VA treatment records indicate the Veteran has been diagnosed with PTSD and depression in accordance with established principles.  Furthermore, these same providers have generally linked the Veteran's PTSD and depression to her in-service sexual trauma.

The Veteran was afforded a VA mental health examination in December 2011.  After an evaluation the examiner opined that the Veteran meets the requisite criteria for a diagnosis of PTSD and that the condition is most likely caused by or a result of the Veteran's military sexual trauma.

Although file does not contain corroborating evidence of the Veteran's in-service sexual trauma, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  

As such, Board finds that the Veteran's treatment records and examination report, which contain diagnoses of PTSD and depression associated to an incident during service, are sufficient to constitute credible supporting evidence of the claimed in-service sexual trauma.

Therefore, resolving all doubt in the Veteran's favor and in light of her fairly consistent accounts over the last decade of the incident in question, the Board finds that her currently diagnosed PTSD and depression are related to events occurring during service. Therefore, the criteria for service connection for PTSD and depression have been met.


ORDER

Service connection for PTSD and depression is granted.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


